PER CURIAM.
This is an appeal and cross-appeal from a final judgment of dissolution of marriage. The parties have raised numerous challenges concerning the property division and alimony and child support awards set forth in the final judgment. We find no abuse of discretion with respect to any of the issues raised, except the provision making the husband responsible for payment of the past due mortgage payment and late charges on the marital home.
Accordingly, we reverse that portion of the final judgment requiring the husband to pay the mortgage arrearage, and remand with directions to delete this provision from the final judgment of dissolution of marriage. In every other respect, the final judgment is affirmed.
BOOTH, JOANOS and BARFIELD, JJ., concur.